DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 02/27/2020. Claims 1-22 are presented in the case. Claims 1, 10, 12 and 21 are independent claims.

Information Disclosure Statement
The information disclosure statements submitted on 03/02/2020, 08/09/2021 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macpherson, US 2017/0329866 A1.

Regarding independent claim 1, Macpherson teaches
describes a method of determining, based at least in part on a relative connections graph, a relative connections path connecting the first individual (i.e. a source node), the second individual (i.e. destination node); Fig. 5; [0037] illustrates an embodiment of a process of identifying the shortest path between two individuals), the method comprising:
performing a first phase by identifying, in the graph database, one or more neighbor nodes of nodes in a next queue (Fig. 6, 602; [0044]-[0045] describes a start node is added to the queue (i.e. a next queue) and a current node is a node dequeued from the queue; [0047] describes direct child nodes that are nodes connected to the current node);
performing a second phase by determining whether the destination node is included in the one or more neighbor nodes (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual); and
in response to determining that the destination node is not included in the one or more neighbor nodes, performing a third phase by, for each node of the one or more neighbor nodes: determining whether the respective node has previously been visited, and, in response to determining that the respective node has not previously been visited, including the respective node in the next queue (Fig. 6, 606->610; [0047] describes if the current node does not correspond to the second individual, then, at 610, any direct child nodes (i.e., nodes connected to the current node) that have not yet been processed are enqueued; Fig. 7, 712; [0055] describes the unvisited neighbor node is added to the queue);
wherein the method is performed by one or more computing devices (Fig. 1; [0014]; [0017] illustrates a programmed computer system for determining relative connections between individuals).

Regarding dependent claim 7, Macpherson teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson further teaches wherein the one or more neighbor nodes comprise all neighbor nodes of all nodes in the next queue (Fig. 6; [0043]-[0050] describes a breadth first search process wherein all the child nodes (i.e. neighbor nodes) of all nodes are enqueued to be processed in the first iteration).

Regarding dependent claim 8, Macpherson teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson further teaches wherein the one or more neighbor nodes comprise neighbor nodes of a first set of nodes, comprising less than all nodes from the next queue (Fig. 6; [0043]-[0050] describes in any iteration after the first iteration of the breadth first search process the number of child nodes of all nodes except the root node are enqueued to be processed).

Regarding dependent claim 9, Macpherson teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Macpherson further teaches
describes if the queue is not empty, the process repeats to dequeuer a node to process as current node (i.e. a second iteration));
performing a second iteration of the second phase by determining whether the destination node is included in the second one or more neighbor nodes (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual); and
performing a second iteration of the third phase by, for each node of the second one or more neighbor nodes: determining whether the respective node has previously been visited, and, in response to determining that the respective node has not previously been visited, including the respective node in the next queue (Fig. 6, 606->610; [0047] describes if the current node does not correspond to the second individual, then, at 610, any direct child nodes (i.e., nodes connected to the current node) that have not yet been processed are enqueued; Fig. 7, 712; [0055] describes the unvisited neighbor node is added to the queue).

Regarding independent claim 12, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Macpherson further teaches one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, perform the method operations ([0014] describes a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor; [0023] describes computer storage products with a computer readable medium that includes program code for performing various computer-implemented operations. The computer-readable medium is any data storage device that can store data which can thereafter be read by a computer system)

Regarding dependent claim 18, it is a medium claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding dependent claim 19, it is a medium claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 20, it is a medium claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson as applied in claims 1 and 12, in view of Martin, "A Vectorized Hash-Join", dated May 11, 1996, 17 pages (this reference is included on the IDS filed 03/02/2020).

Regarding dependent claim 2, Macpherson teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson does not explicitly disclose wherein determining whether the destination node is included in the one or more neighbor nodes comprises:
populating a destination-node vector with an identifier of the destination node;
wherein information identifying the one or more neighbor nodes is stored in a current queue;
for each vector of data in the current queue:
using a vectorized instruction to compare the respective vector of data to the destination-node vector to produce a respective result vector, and
determining whether the destination node is included in the respective vector of data based, at least in part, on the respective result vector.
However, in the same field of endeavor, Martin teaches wherein determining whether the destination node is included in the one or more neighbor nodes comprises:
populating a destination-node vector with an identifier of the destination node (Fig. 7; section 3.2; pages 8-9 illustrates the Key S with value 17 (i.e. an identifier of the destination node));
illustrates the array bucket contains the number of keys (i.e. neighbor nodes);
for each vector of data in the current queue:
using a vectorized instruction to compare the respective vector of data to the destination-node vector to produce a respective result vector (Fig. 7, pages 8-9 shows how an mask vector (i.e. a respective result vector) is generated by a scalar-vector compare followed by a compress to filter out the correct data), and
determining whether the destination node is included in the respective vector of data based, at least in part, on the respective result vector (Fig. 7, pages 8-9 shows mask vector with a value of 1 indicates the vectors being compared are equal (i.e. the destination node is included in the respective vector of data)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using a scalar-vector compare to determine whether a key included in an array bucket as suggested in Martin into Macpherson’s system because both of these systems are addressing the method of identifying a key within a graph of data. This modification would have been motivated by the desire to minimize cost in graph database operations.

Regarding dependent claim 13, it is a medium claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson as applied in claims 1 and 12, in view of Cohen et al. (hereinafter Cohen), US 2019/0042662A1. 

Regarding dependent claim 3, Macpherson teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Macpherson does not explicitly disclose identifying, in an adjacency list, a first portion of data that stores a list of neighbor nodes of a first node in the next queue;
by a first copy operation, copying, by vectors to a current queue, the first portion of data.
However, in the same field of endeavor, Cohen teaches
identifying, in an adjacency list, a first portion of data that stores a list of neighbor nodes of a first node in the next queue (Fig. 3; [0030]-[0031] describes compression information structure 350 may include a data structure (such as a table or table-based data structure) operative to store nodes 301-306 and adjacency lists 321-326 of neighbors associated with nodes 301-306, e.g. for node 303, adjacency list 323 includes neighbors 204, 206, 207);
by a first copy operation, copying, by vectors to a current queue, the first portion of data (Fig. 4; [0032]-[0033] describes a data structure, such as a first-in-first-out (FIFO) queue or other FIFO data structure (i.e. current queue) is generated. Starting with the first node, its neighbors in the adjacency list may be pushed onto the FIFO queue (i.e. copying)).
 into Macpherson’s system because both of these systems are addressing information processing, and more particularly, to processing information of graph data structures. This modification would have been motivated by the desire to allow for more efficient processing and storage of graph information, including very large graphs and improve performance (Cohen, [0002]).

Regarding dependent claim 4, the combination of Macpherson and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated.
Cohen teaches performance of the first copy operation results in neighbor node data stored in the current queue ([0033] describes starting with the first node, its neighbors in the adjacency list may be pushed onto the FIFO queue); and
Macpherson discloses performing the second phase is based, at least in part, on the neighbor node data stored in the current queue (Fig. 6, 606; [0046] determining whether the current node corresponds to the second individual).

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

dependent claim 15, it is a medium claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Cohen as applied in claims 3 and 14, further in view of Sahi et al. (hereinafter Sahi), US 2021/0200734 A1. 

Regarding dependent claim 5, the combination of Macpherson and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Macpherson further teaches
identifying a second portion of data, in the adjacency list, that stores a second list of neighbor nodes of a second node in the next queue (Fig. 6, 612-N-604-606-610; [0047]-[0048] describes the second iteration of the process 600, dequeueing a second  node as the current node).
The combination of Macpherson and Cohen does not explicitly disclose
by a second copy operation, copying, by vectors to a location in the current queue that marks an end of neighbor node information, the second portion of data;
wherein copying the second portion of data comprises overwriting data copied in the first copy operation.
However, in the same field of endeavor, Sahi teaches
by a second copy operation, copying, by vectors to a location in the current queue that marks an end of neighbor node information, the second portion of data; wherein copying the second portion of data comprises overwriting data copied in the represents real data content and overhead data associated with a node of the tree structure 500. The structure 550 comprises a header 512, object data 514 with is the actual/real data content of the node, and padding 516; Fig. 7, 712; [0074] illustrates the node array 714 is serialized 702 (i.e. copied) into the byte array 712. During serialization 702, the headers and paddings of the node array 714 are not stored into the byte array 712, and merely the object data of the node array 714 are stored into the byte array 712. The object data B is copied right after object data A, object data C is copied right after object data B and object data D is copied right after object data C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of methods for converting a data structure into an array as suggested in Sahi into Macpherson and Cohen’s system because both of these systems are addressing nodes of a data structure, such as a tree structure, are recursively processed to copy the data structure into an array. This modification would have been motivated by the desire to reduce memory consumption when data of the tree structures is loaded into memory. This significant reduction in memory usage reduces performance degradation and scaling issues (Sahi, [0004]).

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson, in view of Cohen as applied in claims 3 and 14, further in view of Paredes et al. (hereinafter Paredes), "Breadth First Search Vectorization on the Intel Xeon Phi," 16 PROCEEDINGS OF THE ACM INTERNATIONAL CONFERENCE ON COMPUTING FRONTIERS, 16 May 2016, pages 1-10 (this reference is included on the IDS filed 08/09/2021).

Regarding dependent claim 6, the combination of Macpherson and Cohen teaches all the limitations as set forth in the rejection of claim 3 that is incorporated.
The combination of Macpherson and Cohen does not explicitly disclose after copying data by the first copy operation and before performing the second phase, overwriting, with nonce data, a particular portion of data in the current queue directly following data that reflects neighbor information for nodes in the next queue;
wherein the particular portion of data reflects information other than neighbor information for nodes in the next queue.
However, in the same field of endeavor, Paredes teaches after copying data by the first copy operation and before performing the second phase, overwriting, with nonce data, a particular portion of data in the current queue directly following data that reflects neighbor information for nodes in the next queue; wherein the particular portion of data reflects information other than neighbor information for nodes in the next queue (page 6, “Data alignment”, “Peel and remainder loops” describes data alignment allows the vector unit to have more efficient access to the memory. However, due to the way the rows array is built, it might lead to some less-than-full-vector loop vectorization inefficiencies, such as the peel and the remainder loops, caused non-aligned boundary accesses. There are different approaches to cope with the implications of having less-than-full-vector loops including padding, sequential processing of peel and remainder loops, and the use of vector masks).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different approaches to cope with the implications of having less-than-full-vector loops including padding, as suggested in Paredes into Macpherson and Cohen’s system because both of these systems are addressing nodes of a data structure, such as a tree structure, are recursively processed to copy the data structure into an array. This modification would have been motivated by the desire to demonstrating the benefit of successfully exploiting architectural features of the Xeon Phi focusing on the vector unit (programmed via vector intrinsics), with data alignment and prefetching (Paredes, page 1).

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sahi, in view of Paredes.

Regarding independent claim 10, Sahi teaches a computer-executed method comprising:
describes nodes within a tree structure are recursively processed to convert the tree structure into an array. The tree structure comprises a binary tree with a root node, numerical nodes, and leaf nodes. A numerical node may be a parent node connected to one or more child nodes, such as a low child node (e.g., a node connected to the left of the parent node) and a high child node (e.g., a node connected to the right of the parent node). The root node is interpreted as a first portion of data in the tree structure (i.e. a data source);
by a first copy operation, copying, … to a data destination, the first portion of data (Fig. 4, 402; [0053] describes the root node is evaluated and processed to populate (i.e copy) to the first element of an array (i.e. a data destination); Fig. 7, 704; [0073] illustrates a first node structure 704 inserted in the first element of the array) ;
wherein performance of the first copy operation results in a second portion of data, located after the first portion of data in the data source, being copied to the data destination (Fig. 5, 516; [0067] describes a structure 550 represents real data content and overhead data associated with a node of the tree structure 500. The structure 550 comprises padding 516 (i.e. a second portion of data), which consumes memory when the tree structure 500 is loaded into memory; Fig. 7, 704; [0073] illustrates a first node structure 704 in the array and padding located after the first object data (A)); and
identifying a third portion of data in the data source (Fig. 4, 404; [0054] describes the low child node (i.e. a third portion of data in the data source) is considered next to copy to the array);
by a second copy operation, copying, … to the data destination, the third portion of data (Fig. 4, 404; [0054] describes the low child node is inserted into a second array element directly next to (adjacent) the first array element (i.e. a second copy operation); Fig. 7, 706; [0073] illustrates a second node structure 706 inserted in the second element of the array);
wherein performance of the second copy operation overwrites the second portion of data (Fig. 7, 712; [0073]-[0074] describes the process of copying the data of nodes within a tree structure further serializes a node array 714 into a byte array 712 where the padding are removed and overwritten with the object data of the next element); and
wherein the method is performed by one or more computing devices (Figs. 1-3, 104,110; [0035]-[0036] describes a server device configuration that comprises one or more processors 210 that process instructions when executed cause performance of operations; [0039]-[0040] describes a client device configuration that comprises one or more processors 310 that process instructions when executed cause performance of operations).
Sahi does not explicitly disclose copying, by vectors to the data destination.
However, in the same field of endeavor, Paredes teaches the vectorization of the adjacency list exploration where the adjacency list are loaded into the vector unit, which can hold 16 (32-bits) vertices (Section 4 BFS Vectorization, page 5; Figure 8, page 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of vectorising the adjacency list exploration, as suggested in Paredes into Sahi because both of these systems are addressing processing data of neighbor nodes of a tree structure. This modification would have been motivated by the desire to demonstrating the benefit of successfully exploiting architectural features of the Xeon Phi focusing on the vector unit 

Regarding dependent claim 11, the combination of Sahi and Paredes teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. Sahi further teaches 
performance of the second copy operation results in a fourth portion of data, located after the third portion of data in the data source, being copied to the data destination (Fig. 7, 706; [0073] illustrates the second node structure 706 in the array and padding located after the second object data (B)); and Paredes teaches after copying the third portion of data to the data destination, overwriting, with nonce data, the fourth portion of data in the data destination (page 6, “Data alignment”, “Peel and remainder loops” describes data alignment allows the vector unit to have more efficient access to the memory. However, due to the way the rows array is built, it might lead to some less-than-full-vector loop vectorization inefficiencies, such as the peel and the remainder loops, caused non-aligned boundary accesses. There are different approaches to cope with the implications of having less-than-full-vector loops including padding, sequential processing of peel and remainder loops, and the use of vector masks).

Regarding independent claim 21, it is a medium claim that corresponding to the method of claim 10. Therefore, it is rejected for the same reason as claim 10 above. Sahi further teaches one or more non-transitory computer-readable media storing one an example non-transitory machine readable medium 902. The non-transitory machine readable medium 902 may comprise processor-executable instructions 912 that when executed by a processor 916 cause performance (e.g., by the processor 916) of at least some of the provisions).

Regarding dependent claim 22, it is a medium claim that corresponding to the method of claim 11. Therefore, it is rejected for the same reason as claim 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
DENG et al. (US 2021/0089580 A1) teaches querying the shortest path of a graph by performing a breadth-first search in a distributed graph database.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143